DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10942261. Although the claims at issue are not identical, they are not patentably distinct from each other because the controller that simultaneously determines TOF range and triangulation range to a target object that is illuminated via light sheets is taught by both.
Claims of current application
Claims of 10942261
1
1
2
3
3
3
4
4
5
5

6
7
NA
8
8
9
NA
10
10
11
11
12
13
13
13
14
14
15
15
16
16
17
NA
18
18
19
NA
20
20



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (20010046317) in view of Zhu (20140078514).
Referring to claims 1, 11, and 20 Kamon shows a range sensor, comprising:
a light source configured to project a plurality of sheets of light at an angle within a field of view (FOV) (see figure 18 Ref 11 and figure 1b for showing the light sheet, also see paragraph 38 for showing the light is laser light, also see figures 19a to 19c for the angle also see the projected light includes multiple frames as shown in paragraph 122 indicating that multiple sheets of light are transmitted);
an image sensor, wherein the image sensor is offset from the light source (see figure 18 Ref 22);
collection optics (see figure 18 Ref 21); and
a controller connected to the light source, the image sensor, and the collection optics, and configured to determine a direct time-of-flight of a distant object (see paragraph 113 and paragraph 116-117) and a triangulation of a near object from the light sheet of light, determine a range of the distant object based on the determined direct time-of-flight, and determine a range of the near object based on triangulation (see figure 18 Ref 31 for controller also see paragraph 113 showing the near-field vs far-field also see paragraphs 116-117 for far-field TOF measurement and paragraph 120-124 for near-field measurement showing triangulation).  Note that Kamon shows multiple light sheets that are transmitted (note the different frames as discussed in paragraph 122), the time each of the light sheets being transmitted is inherently taken into account when determining range to a target object with TOF.  However Kamon fails 
Zhu shows a similar device that includes a controller (see figure 8 Ref 11) connected to the light source image sensor and the collection optics (see figure 8 note the connections between the processor source, and image sensor and see paragraph 25) and configured to simultaneously determine a range of a distant object based on direct time-of-flight and a range of a near object based on triangulation (see paragraph 122 and paragraph 133).  It would have been obvious to include the simultaneous TOF and triangulation because this allows a system to generate a general range image while tracking a specific target within the range image as taught by Zhu as shown in figure 5 when an object transits between close and far range. 



Allowable Subject Matter
Claims 7, 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645